Citation Nr: 1733931	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-02 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. In that rating decision the RO denied service connection for left knee disability, and declined to reopen a previously denied claim for service connection for bipolar disorder or other psychiatric condition.

In May 2015 the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In September 2015 the Board granted reopening of a claim for service connection for an acquired psychiatric disorder. The Board remanded to the RO, for additional action, the reopened claim for service connection for an acquired psychiatric disorder and the claim for service connection for left knee disability.

In a November 2015 rating decision the RO granted service connection for left knee disability; that service connection claim is no longer before the Board.


FINDINGS OF FACT

1. No acquired psychiatric disorder had onset during service.

2. No traumatic event during service has been verified and competently related to the PTSD that was diagnosed after service.

3. Substance dependence did not result from any service-connected disability or disabilities.

4. No acquired psychiatric disorder was caused or aggravated by any service-connected disability or disabilities.


CONCLUSION OF LAW

No acquired psychiatric disorder was incurred or aggravated in service, incurred as a result of events in service, or incurred or aggravated by any service-connected disability. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.304(f), 3.310 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2001 through 2012. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the May 2015 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the claim. The RO substantially fulfilled the instructions in the 2015 Board remand.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder that began during service or as a result of events during service. He asserts that a current disorder is related to stressful experiences during his service duties as a recruiter. He notes that a treating psychiatrist has diagnosed him with posttraumatic stress disorder (PTSD). He also contends that his use of drugs and alcohol during and after service has been at least partly self-medication for musculoskeletal pain from service-connected disabilities, including in his lower extremities.

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including psychoses, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). However, the Veteran does not contend, and the assembled evidence does not suggest, that he has ever had a psychosis.

PTSD is a mental disorder that develops as a result of traumatic experience. It is possible for service connection to be established for PTSD that becomes manifest after separation from service. Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

VA considers mental disorders based on the nomenclature in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-V) from the American Psychiatric Association. 38 C.F.R. § 4.130 (2016). Diagnosis of a mental disorder must conform to the DSM-V. See 38 C.F.R. § 4.125(a) (2016). The DSM-V at Code 309.81 addresses the criteria for a diagnosis of PTSD. In summary, under that Code PTSD may be diagnosed when the person was exposed to a traumatic event. For the purposes of the Code a traumatic event is described as exposure, in any of several ways, to actual or threatened death, serious injury, or sexual violence. The traumatic event must be persistently re-experienced. There must be persistent avoidance of stimuli associated with the trauma. There must be alterations in cognitions and moods associated with the trauma in at least two ways. There must be persistent symptoms of increased arousal in at least two ways. The disturbance must last more than one month, and the disturbance must cause clinically significant distress or impairment in functioning.

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on the circumstances of the veteran's service and of the claimed stressor. If the veteran engaged in combat with the enemy, the claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2). Similarly, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3). If a veteran's service and claimed stressor was not under circumstances that provide for his or her lay testimony alone to establish the occurrence of the stressor, the record must contain service records that corroborate the veteran's testimony as to the occurrence of the claimed stressor. See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Disability compensation is not payable for disability due to the veteran's own willful misconduct or disability resulting from his abuse of alcohol or drugs. 38 C.F.R. § 3.301(a), (b) (2016). The use of drugs to the point of addiction is considered willful misconduct. 38 C.F.R. § 3.301(c)(3). Where use of drugs or addiction to drugs results from a service-connected disability, however, it will not be considered of misconduct origin. 38 C.F.R. § 3.301(c)(3).

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service treatment records and service personnel records do not contain any complaints or findings of mental or emotional problems. His service personnel records reflect that during a period in 1985 to 1988 his primary duty was a recruiter. On one occasion in 1988 a drug test was positive for cocaine. The recorded reason for his separation from service was misconduct in the form of drug abuse. The character of his discharge was under honorable conditions.

There is no record of any mental health or substance abuse treatment of the Veteran during the years immediately following his service. The claims file contains records of VA and private, outpatient and inpatient, mental health treatment of the Veteran in 1994 through 2017.

In 1994 through 1996 the Veteran had several periods of VA drug detoxification treatment. In 1999 and 2000 he had periods of VA inpatient psychiatric treatment in 1999 and 2000 following suicide threats and attempts. At that time he reported having used cocaine intermittently for ten years. He reported having episodes of depression. Clinicians diagnosed cocaine dependency and depressive disorder.

On a VA mental disorders examination in December 2000, the Veteran reported back and foot pain, depression, anger, distrust of others, and history of suicidal thoughts. He stated that during service he thought of suicide once. He reported that during service he had chronic pain and he began to self-medicate with alcohol and drugs. He indicated that in recent years he had used alcohol and cocaine when he felt depressed. The examiner listed diagnoses of dysthymic disorder and polysubstance dependence. The examiner expressed the opinion that his depression was separate from, and not related to, his pain from physical disorders.

In October and November 2001 the Veteran had private inpatient treatment for cocaine dependence. During that treatment he reported a long history of depression.

In a March 2003 statement the Veteran contended that his psychiatric condition, including substance dependence and depression, was related to his painful service-connected bilateral foot disorders. He indicated that for years he used drugs and alcohol for pleasure and as self-medication.

In VA treatment in 2004 the Veteran reported that he started using cocaine while he was in service. He had VA inpatient treatment for suicidal ideation in May 2004 and for substance abuse in December 2004. He had private inpatient treatment in April 2006 following a suicide attempt. He had VA inpatient treatment for substance abuse in June 2006 and for suicidal ideation in October 2006. In 2005 through 2011 several clinicians listed diagnoses of bipolar disorder and cocaine dependence. In October 2006 a clinician stated that the bipolar disorder diagnosis was questionable, and that a diagnosis of mood disorder was probably more accurate. In outpatient treatment in October 2006 the Veteran related that in his recruiting duties in service it was very stressful to try to reach the recruiting quotas. He had private inpatient treatment in March 2007 for cocaine dependence.

In VA treatment in September 2009 the Veteran again reported that during service his recruiting duties were stressful. A VA psychiatrist listed a diagnosis of bipolar disorder in remission and a provisional diagnosis PTSD from childhood trauma. In VA treatment the Veteran stated in March 2010 that his recruiting duties in service were high stress, and related in September 2011 that during service he had horrible experiences as a recruiter. He explained that he was under extremely excessive demands, and that his supervisors were constantly belittling and punitive. He reported that under those circumstances he began to use cocaine to feel good and to get the energy for the excessive job performance that was demanded. He asserted that all of his fellow recruiters also developed PTSD to some degree. From 2012 forward VA clinicians listed diagnoses of bipolar disorder and PTSD.

In a February 2012 statement, the Veteran wrote that during his service he never sought mental health treatment because he did not want to jeopardize possible career promotions. In VA treatment in November 2012 he expressed that he felt bitter about how he was treated during his recruiting duties during service. In January 2013 he sought service connection for PTSD.

In the May 2015 Board hearing, the Veteran stated that he was first developed mental health problems during service in 1987 or 1988, while he was a recruiter. He related that the recruiting duties were very stressful. He elaborated that the duties required long hours, up to sixteen hours a day seven days a week, to meet a recruiting quota, under threat of reassignment to more undesirable duties. He reported that he worked in high crime areas, where some people were hostile to military members. He stated that people pulled guns on him. He stated that he experienced difficulty sleeping and mood changes. He indicated that the long hours and stress also led to his divorce. He related that he responded to the stress by using drugs and alcohol to cope. He reported that his current VA psychiatrist diagnosed his condition as PTSD rather than bipolar disorder. He related that he was discharged because of drug and alcohol use. He stated that since separation from service he has had substance abuse treatment and other mental health treatment.

In the September 2015 remand the Board instructed the RO to ask the Veteran to provide more information about his stressors in service. The Board instructed the RO that, if the Veteran provided more information, the RO should develop evidence to verify the occurrence of the stressors. If a stressor during service was verified, the Board instructed, the RO was to provide the Veteran a VA psychiatric examination, with file review and opinion as to whether current PTSD is related to a stressor during service. In a October 2015 letter the RO asked the Veteran to provide more information about his stressors in service. The Veteran has not provided any additional information about his stressors.

In October 2015 the Veteran had VA inpatient mental health treatment for depression and suicidal thoughts. He related that psychiatric diagnoses had included bipolar disorder and PTSD. He stated that his psychiatric disorder symptoms included flashbacks to his experiences as a recruiter during service. He again reported that as a recruiter he worked long hours in a dangerous area and felt extremely stressed. A treating psychiatrist listed diagnoses of depression and cocaine abuse.

In VA outpatient mental health treatment in June 2016 the Veteran discussed his childhood history of witnessing his father's violence against his mother, and the effects of that on him. He stated that he first used cocaine in service, while he was overworking and trying to become the top recruiter. He related having a long history of substance abuse, including a relapse after the 2014 death of his mother.

There is evidence that the Veteran has current psychiatric disability. Clinicians have diagnosed the Veteran with mood disorder, depressive disorder, bipolar disorder, PTSD, and substance dependence.

The evidence does not help to show that the Veteran's mood, depressive, and bipolar disorders were incurred or aggravated in service, or that there is a nexus between symptoms of any such disorders in service and any current such disorder. His service medical records do not reflect that any manifestation during service of any mood, depressive, or bipolar disorder. He reports having felt under great stress while he was a recruiter. He has not clearly indicated, however, that he experienced symptoms of mood, depressive, or bipolar disorders while he was still in service. Clinicians who have examined or treated him have not directly opined or even strongly suggested that any mood, depressive, or bipolar disorder became manifest while he was in service, nor that those disorders that were found after service were attributable to events during his service. As the greater persuasive weight of the evidence is against incurrence or aggravation in service, and against a nexus to service, of his mood, depressive, and bipolar disorders, the preponderance of the evidence is against direct service connection for those disorders.

The Veteran contends that he has PTSD as a result of tremendous stress he experienced in his service duties as a recruiter. There is medical evidence diagnosing him with PTSD. In 2009 a VA psychiatrist who treated him provided a provisional diagnosis of PTSD. In subsequent VA treatment records clinicians continued to include a PTSD diagnosis.

There is no link established by medical evidence, however, between the Veteran's current PTSD symptoms and an in-service stressor. He did not engage in combat with the enemy, and he does not report having experienced fear of hostile military or terrorist activity. The psychiatrist who diagnosed his PTSD in 2009 attributed it to childhood trauma, not to events during his service. Treating clinicians have recorded, and in some cases reflected on, his accounts of the stressfulness of his recruiting duties. However no clinician has opined, or even clearly suggested, that his experiences in service led to his PTSD. In the absence of a verified stressor during service, there is not an adequate basis for a mental health professional to opine as to the likelihood of a relationship between a stressor in service and his PTSD.

In addition, there is no credible supporting evidence that a stressor of the type associated with PTSD occurred during the Veteran's service. He has not responded to requests to provide more detail about his service experiences, such as having guns pulled on him. Therefore there is insufficient information to attempt to verify the occurrence of reported stressors. In the absence of an adequate link between his PTSD and an in-service stressor, and in the absence of adequate supporting evidence of the occurrence of a stressor during service, the preponderance of the evidence is against service connection for his PTSD.

The Veteran has stated that he began to use cocaine during service. In some statements he has suggested that he began to use drugs to stay awake longer to perform his duties, or as a relief from stress. Neither he nor any clinician has ventured an opinion as to when he became addicted to drugs. Under 38 C.F.R. § 3.301 a veteran may not receive service-connected disability compensation based on his willful misconduct of abuse drugs during service. He has related the onset of drug use to stress during service. No health care professional has found or opined, however, that stress during service produced a psychiatric disorder during service. Thus there is no competent or adequate evidence that his drug use during service resulted from a service-connected disability.

The Veteran contends that pain from service-connected musculoskeletal disabilities led him to become depressed and to self-medicate with cocaine. The VA clinician who examined him in December 2000 persuasively opined that his depression was separate from, and not related to, his pain from physical disorders. Nor has any clinician concluded or suggested that his service-connected disorders of the feet, right hip, and left and right knees have aggravated any psychiatric disorder. The preponderance of the evidence thus is against service connection for a psychiatric disorder as secondary to any service-connected disability or disabilities.

In summary, the preponderance of the evidence is against service connection for any current psychiatric disorder, including mood disorder, depressive disorder, bipolar disorder, PTSD, and substance dependence, as incurred in service, as aggravated in service, as incurred as a result of events in service, or as proximately caused or aggravated by any service-connected disorder.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


